DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                              
Claims 1-13 are present for examination.                        

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                      

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                       
The disclosure is objected to because of the following informalities:  On page 9 line 17, “winding cores 6” appears in error.  It should be “winding core 7”.                         
Appropriate correction is required.                               

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitation of that, wherein the haptic device comprises: a stator unit including a stopper; and a rotor unit including a protrusion and configured to rotate about the stator unit, wherein the rotor unit is configured to rotationally reciprocate within a range of 360 degrees, in the environment of claim 1.  The closest prior art of record, Shahoian et al (US 2002/0033795) disclose that haptic interface for laptop computers and other portable electronic devices, comprising of, by quickly changing the rotation direction of the actuator shaft, the actuator/receptacle can be made to oscillate along the z-axis and create a vibration on the housing acting as an inertia mass.                          
Claims 11-13 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests the limitation of that, wherein the haptic generator comprises a haptic device configured to generate impact vibrations caused by collision of a stopper and a protrusion pursuant to the impact driving signal and generate rotational inertia vibrations by forcing the protrusion to stop rotating before colliding with the stopper or by reversing the rotation of the protrusion pursuant to the inertia driving signal, in the environment of claim 11.  The closest prior art of record, Chu (US 2003/0068053) disclose that haptic effect is generated based on the sound data.              

Conclusion
This application is in condition for allowance except for the following formal matters: 
The formal matter stated in paragraph 5 under Specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).                              
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                     								
FFT
June 18, 2022